Richard D. Monkman
Alaska Bar No. 8011101
rdm@sonosky.net
Sonosky, Chambers, Sachse,
  Miller & Monkman, LLP
302 Gold Street, Suite 201
Juneau, Alaska 99801
Telephone:    907.586.5880
Facsimile:    907.586.5883

Robert P. Lynch
Alaska Bar No. 1305020
rplynch@anthc.org
Senior Legal Counsel
Alaska Native Tribe Health Consortium
4000 Ambassador Drive,
Anchorage, Alaska 99503
Telephone:    907.729.8218
Facsimile:    907.729.2005

Counsel for Alaska Native Tribal Health
 Consortium

                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA

 JOAN WILSON and                            )
 PAUL FRANKE, M.D.,                         )
                                            )   Case No. 3:16-cv-00195-TMB
               Plaintiffs,                  )
                                            )
        v.                                  )   MEMORANDUM IN SUPPORT
                                            )   OF MOTION TO DISQUALIFY
 ALASKA NATIVE TRIBAL HEALTH                )
 CONSORTIUM,                                )
                                            )
               Defendant.
                                            )




MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                          Page 1 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

        Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 1 of 32
                                                     TABLE OF CONTENTS




I.            Introduction. .............................................................................................................. 3
II.           Factual Background ................................................................................................... 4
      A. Wilson’s representation of ANTHC at Sonosky Chambers. ..................................... 5
      B. Wilson’s representation of ANTHC at ANTHC. ...................................................... 5
      C. Wilson’s misappropriation of two ANTHC laptops. ................................................ 6
      D. Wilson’s filing of this lawsuit against ANTHC. ....................................................... 7
      E. Wilson’s disclosure of ANTHC’s confidential information. .................................... 7
III.          ARGUMENT ............................................................................................................ 7
      A. Wilson violated ARPC 1.9(a) by filing a qui tam lawsuit substantially related to her
         former representation of ANTHC. ............................................................................ 7
         1.        The ARPC 1.9(a) test is “substantial relationship.” ............................................ 8
         2.        Wilson represented ANTHC as outside counsel on a substantially related
                   matter. ................................................................................................................ 11
         3.        Wilson represented ANTHC on substantially related matters as an employed
                   lawyer. ................................................................................................................ 18
      B. Wilson violated ARPC 1.9(c) by using and disclosing ANTHC’s confidences and
         secrets. ..................................................................................................................... 22
      C. Wilson’s misappropriation abused the judicial process. ......................................... 25
      IV. CONCLUSION: Wilson, Franke and Dillon & Findley must be disqualified. ...... 29




MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                                                              Page 2 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

               Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 2 of 32
                                   I.     INTRODUCTION.
       Loyalty and confidentiality are a lawyer’s paramount duties to her client. Under the Alaska

Rules of Professional Conduct,

               [a]n attorney “may not represent a third party against a former client where
               there exists a substantial possibility that knowledge gained by him in the
               earlier professional relationship can be used against the former client, or
               where the subject matter of his present undertaking has a substantial
               relationship to that of the prior representation.” 1

       Plaintiff Joan M. Wilson breached the duties owed to her former client, defendant Alaska

Native Tribal Health Consortium (ANTHC), when she filed the initial qui tam complaint in this

matter. Wilson’s confused allegations of fraud and false claims, ANTHC contends, are misleading

and unfounded. Indeed, the Department of Justice investigated her allegations for eighteen months

and declined to prosecute the matter. 2

       But the facts remain that Wilson used ANTHC’s confidential client information when

raising these claims, and that she represented a third party—the United States—against her former

client, to benefit her own personal financial interests. 3 Wilson also improperly used and revealed


1
  Moore v. Olson, 351 P.3d 1066, 1072 (Alaska 2015) (quoting Griffith v. Taylor, 937 P.2d 297,
301 (Alaska 1997)). See also Alaska Rule of Professional Conduct 1.9(a), Alaska Rules of Court,
2017-18 Main Edition (Tower Publ. 2017) (“ARPC”) at 934; Aleut Corp. v. McGarvey, 573 P.2d
473, 474-75 (Alaska 1978); Burrell v. Disciplinary Bd. of Alaska Bar Ass’n, 702 P.2d 240, 242
(Alaska 1985) (“[A]n attorney may not represent a third party against a former client where there
exists a substantial possibility that knowledge gained by the attorney in the former professional
relationship could be used against the former client, or where the subject matter of the present
undertaking has a substantial relationship to the prior representation.”).
2
  Dkt. 12, Government’s Notice of Election to Decline Intervention, Dec. 6, 2017.
3
  See Elan Transdermal Ltd. v. Cygnus Therapeutic Sys., 809 F.Supp. 1383, 1387 (N.D. Cal. 1992)
(“[A]n attorney is forbidden to do either of two things after severing his relationship with a former
client. He may not do anything which will injuriously affect his former client in any manner in
which he formerly represented him, nor may he at any time use against his former client knowledge
or information acquired by virtue of the previous relationship.”) (citing People ex. rel. Deukmejian
v. Brown, 624 P.2d 1206, 1208 (Calif. 1981)).


MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                          Page 3 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

         Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 3 of 32
ANTHC’s client confidences and secrets for her own personal gain. Not only that, Wilson took

two ANTHC laptops containing confidential documents that she used to file her qui tam lawsuit.

In so doing, Wilson has become one of only a “handful of lawyers [who] have sued their former

clients as qui tam relators under the FCA, although to date none have been successful.” 4 As one

might expect, each court that has ruled on a disqualification motion in those cases has dismissed

the case because of the lawyer’s ethical violations. 5 The remedy here also is dismissal with

prejudice and disqualification of plaintiffs and plaintiffs’ counsel.



                               II.     FACTUAL BACKGROUND

       Joan M. Wilson is an experienced lawyer and subject to the Alaska Rules of Professional

Conduct. She was admitted to the Alaska Bar Association in 1996. Wilson has worked as a State

of Alaska Assistant District Attorney and Assistant Attorney General, and as an associate attorney

for two different Anchorage law firms, Davis Wright Tremaine and Sonosky Chambers (“the

Sonosky firm”). Wilson was employed at the Sonosky firm from 2010 to 2014, when she left to

become ANTHC’s Chief Ethics and Compliance Officer.                In May 2016 Wilson’s ANTHC

employment was terminated. She now, again, an Assistant Attorney General. 6




4
   Kathleen Clark & Nancy J. Moore, Financial Rewards for Whistleblowing Lawyers, 56 B.C. L.
Rev. 1697, 1699 (2015). See also id. at 1705 (“Of the nearly ten-thousand qui tam FCA cases filed
since 1986,” only “five cases [were identified] in which a lawyer-relator sued a former client.”).
5
  Id. at 1705-06 (citing United States ex rel. Fair Lab. Practices Assocs. v. Quest Diagnostics, Inc.,
734 F.3d 154 (2d Cir. 2013); United States ex rel. Doe v. X Corp., 862 F. Supp. 1502 (E.D. Va.
1994); Bury v. Cmty. Hosps. of Cent. Cal., No. F036667, 2002 WL 968833 (Cal. Ct. App. May 8,
2002)).
6
  Alaska Directory of Attorneys (Spring 2018), at 130. Wilson’s Alaska Bar number is 9611069.


MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                          Page 4 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

         Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 4 of 32
        A.      Wilson’s representation of ANTHC at Sonosky Chambers.

       Wilson was employed at the Sonosky firm from November 2010 until September 2014.

During that period, Wilson represented ANTHC as outside counsel. In that capacity, she received

confidential information from ANTHC and provided legal advice to ANTHC based on that

confidential information, including a matter that is central to her complaints in this action (“the

pharmacy matter,” discussed below). 7

        B.      Wilson’s representation of ANTHC at ANTHC.

       In September 2014, Wilson went directly from the Sonosky firm to ANTHC, where she was

hired as ANTHC’s Chief Ethics and Compliance Officer. Wilson was hired for that position

because she is a lawyer and because of the knowledge and expertise she had developed on billing

and privacy matters while working as ANTHC’s outside counsel at the Sonosky firm. Wilson

continued working on many of the same legal issues that she worked on at the firm, including the

pharmacy matter. 8

       At ANTHC, Wilson continued to act as a lawyer. Throughout her tenure, Wilson was

“engaged in the active practice of law” and was “responsible for ANTHC compliance with all

applicable law.” 9 At ANTHC, Wilson investigated legal issues, analyzed statutes, regulations and

policies, held herself out as a lawyer (“Joan M. Wilson, J.D.”) and freely gave legal upon which

ANTHC relied. 10



7
  Affidavit of Kay E. M. Gouwens (Gouwens Aff. ¶¶ 4 – 10).
8
  Affidavit of Nacole D. Heslep (Heslep Aff.) ¶¶ 3 – 10)
9
  Ex. A, Alaska Judicial Council, Application for Judicial Appointment, Aug. 22, 2016, at 1, 6, 14
(“Over my twenty years as an attorney, I have worked in public and private practice. I have served
inhouse as a chief ethics and compliance officer”) and 16 (“During my twenty years of practice, I
have worked as a civil litigator in public and private practice, as a prosecutor, and a chief ethics and
compliance officer.”).
10
   Heslep Aff. ¶¶ 11 – 14.

MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                            Page 5 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

         Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 5 of 32
        C.      Wilson’s misappropriation of two ANTHC laptops.

       Wilson’s ANTHC employment ended on May 6, 2016. Wilson took and failed to return

two ANTHC laptop computers containing confidential ANTHC documents and other information.

After three weeks had gone by and Wilson had yet to return the laptops, ANTHC’s outside counsel

wrote Wilson a letter demanding the return of the laptops by noon the next day. Wilson responded

by agreeing to turn over one of the computers to a courier. But as to the second computer, Wilson

stated, “I believe the appropriate recipient for it is the Department of Justice.” When the courier

arrived at Wilson’s home, Wilson turned over only the first laptop. On June 6, 2016, Wilson

misinformed ANTHC’s counsel that she did not have the second laptop because she had turned it

over to “a federal agency.” She would not disclose the agency. 11

       In fact, Wilson did have the second laptop. ANTHC later learned that on June 7, 2016, a

State of Alaska District Court judge signed a search warrant authorizing the State’s Medicaid

agency to seize the missing laptop from Wilson, based on an affidavit from Wilson. 12 Wilson has

since admitted that she gave that laptop to the State and shared the documents and information on

that laptop with both the Department of Justice and the State. 13




11
   Heslep Aff., ¶¶ 18 – 19.
12
   Id., ¶ 21.
13
   Affidavit of Karin Gustafson (Gustafson Aff.) Ex. D, Dillon & Findley letter, January 29, 2018
(“You are correct that our clients provided information to the Department of Justice (“DOJ”) and
to the State of Alaska. The State’s Medicaid Fraud Control Unit imaged Ms. Wilson’s laptop…
Ms. Wilson maintained some of the non-privileged documents that supported her retaliation and
wrongful termination claims, and also retained some documentation that supports the other claims
in the Complaint. Enclosed is a thumb drive that contains Bates numbered documents provided to
the DOJ….”).


MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                        Page 6 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

         Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 6 of 32
        D.      Wilson’s filing of this lawsuit against ANTHC.

       On August 29, 2016, Wilson and Paul Franke, through Dillon & Findley, P.C., filed the qui

tam complaint against ANTHC, under seal. ANTHC became aware of the lawsuit on January 19,

2018, when plaintiffs’ attorneys violated the qui tam seal and sent ANTHC’s counsel a copy of the

still-under-seal complaint along with a $1.35 million demand. With a quick settlement, they

suggested, “the allegations [of the qui tam complaint] will not be litigated in public, thus saving

ANTHC from additional bad press and public scrutiny.” 14

        E.      Wilson’s disclosure of ANTHC’s confidential information.

       Wilson’s counsel subsequently provided a thumb drive containing thousands of documents

and computer files that Wilson took from ANTHC and turned over to the Department of Justice

when she filed the qui tam complaint. 15 These include commercially confidential information,

protected patient health information, and documents protected by the attorney-client privilege and

work product rule. 16 In addition, Wilson maintains possession of additional “documents that

supported her retaliation and wrongful termination claims, and also retained some documentation

that supports the other claims in the Complaint.” 17

                                       III.   ARGUMENT

        A.      Wilson violated ARPC 1.9(a) by filing a qui tam lawsuit substantially related
                to her former representation of ANTHC.

       Alaska Rule of Professional Conduct 1.9(a) provides:

               A lawyer who has formerly represented a client in a matter shall not
               thereafter represent another person in the same or a substantially related


14
   Gustafson Aff. Ex. C, Dillon & Findley letter, Jan. 19, 2018 (redacted).
15
   Gustafson Aff. Ex. D.
16
   Heslep Aff. ¶ 21; Affidavit of Martina Ruhle (Ruhle Aff.) ¶¶ 2 – 4..
17
   Gustafson Aff. Ex. D.


MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                        Page 7 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

         Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 7 of 32
                 matter in which that person’s interests are materially adverse to the interests
                 of the former client unless the former client gives informed consent,
                 confirmed in writing. 18

                 1. The ARPC 1.9(a) test is “substantial relationship.”

       The Ninth Circuit holds that two matters are “substantially related” for purposes of a

lawyer’s duty of loyalty and require disqualification if “the factual contexts of the two

representations are similar or related”:

                 The relevant test for disqualification is whether the former representation is
                 ‘substantially related’ to the current representation. The interest to be
                 preserved by preventing attorneys from accepting representation adverse to
                 a former client is the protection and enhancement of the professional
                 relationship in all its dimensions. It is necessary to preserve the value
                 attached to the relationship both by the attorney and by the client. These
                 objectives require a rule that prevents attorneys from accepting
                 representation adverse to a former client if the later case bears a substantial
                 connection to the earlier one. Substantiality is present if the factual contexts
                 of the two representations are similar or related. 19

       A factual relationship between the two matters is enough for disqualification. No proof that

confidences were disclosed is required to enforce the lawyer’s “duty of absolute fidelity” 20 to her

former client:

                 [T]he underlying concern is the possibility, or the appearance of the
                 possibility, that the attorney may have received confidential information
                 during the prior representation that would be relevant to the subsequent

18
    Alaska’s professional conduct rules apply to this matter because federal courts apply State law
in matters of attorney disqualification. In re Cty. of Los Angeles, 223 F.3d 990, 995 (9th Cir.
2000) (“[Federal courts] apply state law in determining matters of attorney disqualification.”). And
as set out in the Local Rules, counsel must “at all times conform to the codes and rules of ethics
and professional responsibility as may be adopted from time to time by the Alaska Supreme Court.”
D.Ak. L.R. 39.5(a). See also D.Ak. L.R. 83.1(i)(1); Doyon Drilling, Inc. v. Loadmaster Eng'g, Inc.,
No. 3:10-CV-0094-HRH, 2011 WL 13237589, at *2 (D. Alaska Apr. 29, 2011) (“This court
requires attorneys appearing before it to comply with the Alaska Rules of Professional Conduct.”).
19
   Trone v. Smith, 621 F.2d 994, 998 (9th Cir. 1980) (citations omitted).
20
   Achter v. Weyerhauser Co., No. C 95-20082 RMW(PVT), 1995 WL 302406, at *2 (N.D. Cal.
May 15, 1995).


MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                             Page 8 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

         Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 8 of 32
               matter in which disqualification is sought. The test does not require the
               former client to show that actual confidences were disclosed. That inquiry
               would be improper as requiring the very disclosure the rule is intended to
               protect. The inquiry is for this reason restricted to the scope of the
               representation engaged in by the attorney. 21

       The Alaska Supreme Court uses a somewhat broader test. If “[1] there exists a substantial

possibility that knowledge gained by [the lawyer] in the earlier professional relationship can be

used against the former client, or [2] where the subject matter of his present undertaking has a

substantial relationship to that of his prior representation,” the lawyer is disqualified. 22 Either the

“substantial possibility” that knowledge gained in the representation may be used against a former

client or the “substantial relationship to the prior representation” justify disqualification. 23 The

duty of loyalty not only applies in situations involving representation of parties with materially

adverse interests to a former client, but also applies when a lawyer attempts to benefit personally

to the detriment of a former client. 24


21
   U.S. for Use and Benefit of Lord Elec. Co., Inc. v. Titan Pac. Const. Corp., 637 F.Supp. 1556,
1561 (W.D. Wash. 1986) (quoting Trone, 621 F.2d at 999).
22
   Aleut Corp., 573 P.2d at 474-75 (emphasis and numbers in brackets added). Accord Chugach
Elec. Ass'n v. U. S. Dist. Court for Dist. of Alaska at Anchorage, 370 F.2d 441, 442-43 (9th Cir.
1966) (“A likelihood here exists which cannot be disregarded that Mr. Boyko’s knowledge of
private matters gained in confidence would provide him with greater insight and understanding of
the significance of subsequent events in an antitrust context and offer a promising source of
discovery.”); Trone, 621 F.2d at 998.
23
   Richard B. v. State, Dept. of Health & Soc. Servs., Div. of Family & Youth Servs., 71 P.3d 811,
818 (Alaska 2003) (“A lawyer's duty to former clients is codified in Alaska Rule of Professional
Conduct 1.9(a). Where the previous representation and current litigation cover the same or
substantially related matters and the current client's interests are materially adverse to those of the
former client, the lawyer shall not represent the current client unless the former client consents.”);
Trone, 621 F.2d at 998; In re Muscle Improvement, Inc., 437 B.R. 389, 394 (Bankr. C.D. Cal. 2010).
24
   Moore, 351 P.3d at 1072 (“We have held that ‘an attorney “may not represent a third party against
a former client where there exists a substantial possibility that knowledge gained by him in the
earlier professional relationship can be used against the former client, or where the subject matter
of his present undertaking has a substantial relationship to that of the prior representation.”’”
(quoting Griffith, 937 P.2d at 301; Damron v. Herzog, 67 F.3d 211, 215 (9th Cir. 1995) (“Because


MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                            Page 9 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

         Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 9 of 32
        Importantly, the duty of loyalty applies to an attorney relator in a False Claims Act qui tam

capacity against a former client. 25 The duty of loyalty is violated whenever a lawyer takes any

action in a subsequent matter that may injuriously affect a former client she previously represented

in a related matter, or when the lawyer uses “knowledge gained by [the lawyer] in the earlier

professional relationship” against the client. 26 If the lawyer’s qui tam representation of the

Government amounts to “a changing of sides,” the lawyer has violated her Rule 1.9(a) duty of

loyalty to her former client. 27 “Nothing in the False Claims Act evinces a clear legislative intent to

preempt state statutes and rules that regulate a lawyer’s disclosure of client confidences. . . . .

‘[W]hile the [FCA] permits any person . . . to bring a qui tam suit, it does not authorize that person

to violate state laws in the process.’” 28




this position creates such a grave risk of breach of confidence, it is anomalous to find that the duty
of confidentiality does not have as its direct correlation a duty of loyalty. Therefore, because the
duty of confidentiality remains intact with respect to Herzog's representation of Damron, the
duty of loyalty also continues with respect to those matters substantially related to that
representation.”).
25
   See Quest Diagnostics Inc., 734 F.3d at 168; see also United States ex rel. Doe, 862 F.Supp. at
1507 (disqualifying attorney/relator); James J. Hennelly, Attorneys as Qui Tam Relators: How State
Ethics Rules Trump the False Claims Act, Health Law and Policy Brief at 137 (Oct. 9, 2013); In re
Examination of Privilege Claims, No. MC15-0015-JCC-JPD, 2016 WL 11431678, at *1 (W.D.
Wash. 2016) (affirming disqualification of former in-house attorney as a FCA relator: “Judge
Donohue correctly concluded DeFond impermissibly switched sides by previously representing
Avanade and now representing the United States.”); cf. U.S. ex rel. Holmes v. Northrup Grumman
Corp., 642 Fed.Appx 373, 376-77 (5th Cir. 2016) (disqualifying attorney/relator: “Holmes violated
his duty of loyalty by taking a position in the qui tam suit that was contrary to the interests of his
client”).
26
   Matter of Estate of Adkins, 874 P.2d 271, 273 (Alaska 1994) (citing Aleut Corp., 573 P.2d at
475).
27
   ARPC 1.9 cmt.
28
    Quest Diagnostics, 734 F.3d at 163 (emphasis original; citations omitted) (quoting United States
ex rel. Doe, 862 F.Supp. at 1507).


MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                          Page 10 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

        Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 10 of 32
              2. Wilson represented ANTHC as outside counsel on a substantially related
                 matter.

       As noted above, while at the Sonosky firm Wilson represented ANTHC on the pharmacy

matter, a significant legal project concerning Medicaid payments for oncology infusions and other

high-priced medications. 29 The pharmacy matter was the first claim in Wilson’s qui tam complaint

and remains the centerpiece in all of Wilson’s subsequent amended and proposed amended

complaints. All four versions of the complaints target the pharmacy matter:

              ANTHC is in violation of the Alaska Tribal Billing Manual for Medicaid
              Services, which prevents ANMC from billing for pharmaceuticals dispensed
              incident to an outpatient visit. Specifically, ANMC bills through its
              Pharmacy Medicaid Enrollment Number for infusion drugs dispensed during
              an outpatient visit. In a form of double billing, ANTHC also includes the
              expense of these drugs in the cost reports used to calculate the IHS encounter
              rate for outpatient visits. . . . . As a result, ANTHC and ANMC have
              received overpayments that total at least $50 million. 30

       Wilson’s representation of ANTHC on the pharmacy matter while at the Sonosky firm was

not brief or in passing; rather, she represented ANTHC on this issue “extensively” for more than a

year. Wilson continued working on the pharmacy matter after she left Sonosky to become

ANTHC’s Chief Ethics and Compliance Officer. 31 Wilson’s qui tam complaint in this matter

“clearly and unmistakably” describes the pharmacy matter. 32 As a lawyer for ANTHC, first at the


29
   See, Affidavits of Kay E. Maassen Gouwens and Nacole D. Heslep.
30
   False Claims Act Complaint and Demand for Jury Trial, Dkt. 1, at 9, ¶ 27; First Amended
Complaint and Demand for Jury Trial, Dkt. 15, at 7, ¶ 20; Plaintiffs’ Second Amended Complaint
and Demand for Jury Trial, Dkt. 21-1, at 7, ¶ 22; Plaintiff’s Revised Second Amended Complaint
and Demand for Jury Trial, Dkt. 28-2, at 7, ¶ 22.
31
   Id., Dkt. 1, at 9, ¶¶ 27—29.
32
   Gouwens Aff. ¶ 6 (“The pharmacy allegations clearly and unmistakably describe several related,
very complex Medicaid legal issues about which the firm was first consulted by ANTHC in 2013.
Ms. Wilson worked extensively on those issues while she was working as a lawyer at the firm, and
to a minor extent after she became ANTHC's Chief Ethics and Compliance Officer”) (emphasis
added) and id. ¶ 16 (“To the best of my knowledge, informed by consultations with the firm's


MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                       Page 11 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

        Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 11 of 32
Sonosky firm and then while employed by ANTHC, Wilson worked extensively upon, and advised

ANTHC about, the pharmacy matter she brought on behalf of the United States in her qui tam

complaint. 33 The pharmacy matter alone sought a potential $160 million or more in damages, treble

damages and civil fines for the Government, which in theory could have resulted in a personal qui

tam reward to Wilson of more than $50 million. 34

       a.      Background on the related matter. To understand the pharmacy matter requires

some understanding of how ANTHC bills for medical care and pharmaceuticals. ANTHC co-

manages the Alaska Native Medical Center (ANMC) in Anchorage. 35 ANMC’s services include

very high cost, specialized medical services such as neurosurgery, orthopedic surgery, high risk

pregnancy care, endocrinology, rheumatology, cardiology, and, relevant to pharmacy billing,

oncology—i.e., cancer treatment and care. 36




partners, ANTHC never consented to Ms. Wilson's disclosure of the pharmacy allegations in the
three complaints filed in this matter.”); accord, Heslep Aff., ¶¶ 7 – 11.
33
   Dkt. 1, at 9, ¶¶ 27—29.
34
   The FCA requires a relator to serve “copy of the complaint and written disclosure of substantially
all material evidence and information the person possesses” upon the Government. 31 U.S.C. §
3730(b)(2). The Government has the right “to intervene and proceed with the action.” Id. If the
Government declines to intervene and proceed, the relator “shall have the right to conduct the
action” qui tam, i.e., on behalf of the Government. 31 U.S.C. § 3730(c)(3). If the relator prevails,
they are entitled to receive a reward of “not less than 25 percent and not more than 30 percent of
the proceeds of the action or settlement.” 31 U.S.C. § 3730(d)(2). ANTHC strongly disputes
Wilson’s pharmacy matter claim, along with the other meritless claims in Wilson’s complaint.
35
   See “Indian Health Service: Alaska Area,” https://www.ihs.gov/alaska/ (last visited Sept. 17,
2018) (The Alaska Tribal Health System “is a comprehensive system of health care that serves all
228 federally recognized tribes in Alaska. [Indian Health Service]-funded, tribally-managed
hospitals are located in Anchorage, Barrow, Bethel, Dillingham, Kotzebue, Nome and Sitka. There
are 58 tribal health centers, 160 tribal community health aide clinics and five residential substance
abuse treatment centers. The Alaska Native Medical Center in Anchorage is the state-wide referral
center and gatekeeper for specialty care.”).
36
   See generally “Alaska Native Medical Center: Services Directory,”
 http://anmc.org/services/anmc-services-directory (last visited Sept. 17, 2018).


MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                        Page 12 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

        Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 12 of 32
       ANTHC is allowed by law to bill responsible third parties for medical care provided to its

patients, including Medicaid and Medicare. 37 Generally, Medicaid pays what is called the “tribal

encounter rate” for every patient visit to ANMC, i.e., one fixed payment per day per patient,

regardless of the services provided and medications administered. 38 In some instances, however,

ANTHC is authorized to bill over and above the encounter rate for services and medications.

       ANTHC’s cost to purchase specialty medications, particularly oncology infusion

medications, is extremely high. 39 The legal question in the pharmacy matter was whether ANTHC

was entitled to bill Medicaid both the encounter rate for a cancer patient’s visit and an additional

charge for the costly drugs administered to the patient during the visit. 40 ANTHC had received

conflicting advice from the State of Alaska’s Medicaid program on this issue and, given the legal

uncertainty and the significant amounts at issue, ANTHC’s General Counsel requested that Wilson

review this issue and provide ANTHC with legal advice. 41

       b.      Wilson’s work on the related matter at the Sonosky firm. Wilson was first

contacted by ANTHC’s General Counsel about this “potential billing question” on April 11, 2013.

She began substantive work on the pharmacy matter on May 10, 2013, when she charged ANTHC

for two hours of legal work including “begin[ning] review of material concerning pharmaceutical


37
    See Indian Health Care Improvement Act § 206, 25 U.S.C. § 1621e (2010). Tribal health
providers are authorized by Section 206 to bill Medicaid, Medicare and any available private
insurance for care provided to patients who have health care coverage.
38
   The encounter rate is set annually by the Indian Health Service using a formula based on costs
incurred by IHS and tribal health providers. The 2013Alaska tribal outpatient encounter rate was
$515. Reimbursement Rates for Calendar Year 2013, 78 Fed. Reg. 22,890 (Apr. 17, 2013).
39
   See generally Gustafson Aff., Ex. A (draft Wilson memorandum excerpt).
40
   Id., Exs. A and B; Gouwens Aff. ¶¶ 5 – 7.
41
   Gouwens Aff. ¶ 7; Heslep Aff. ¶ 4; ALASKA DEP’T OF HEALTH & SOC. SERVS., ALASKA MED.
ASSISTANCE PROVIDER BILLING MANUALS, TRIBAL FACILITY SERVS., POLICIES, AND PROCEDURES
(2012);


MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                        Page 13 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

        Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 13 of 32
billing inquiry,” legal research, and a telephonic client conference with ANTHC’s Interim

Compliance Officer. 42 In a subsequent email to her supervisor, Ms. Wilson stated:

               A week ago, [ANTHC’s General Counsel] Nacole Heslep asked us to verify
               some advice ANTHC received from DHSS, Division of Health Care
               Services regarding Medicaid billing for pharmaceuticals that are injected or
               otherwise dispensed to patients during their outpatient visits (see below).
               DHSS advises ANTHC that the drugs should be billed as part of the medical
               claim All Inclusive Rate (AIR) and not out of the pharmacy, even if the drugs
               are very expensive, that is, in the thousands of dollars range. 43

       Wilson worked on this issue for ANTHC through at least July 2014, 44 including performing

extensive legal research, participating in multiple client conferences, and preparing at least twelve

drafts of a lengthy, detailed memorandum (twenty-three pages, sixty-five footnotes) addressed to

ANTHC’s General Counsel 45:

               You have asked us to assist the Alaska Native Tribal Health Consortium
               (ANTHC) determine the proper method of Medicaid reimbursement for
               pharmaceuticals that are physically administered to patients during
               outpatient visits. At issue is whether pharmaceuticals whose acquisition
               costs substantially exceed the tribal encounter rate, such as chemotherapy
               infusion drugs and implants, must be reimbursed as part of the tribal
               encounter rate applicable to the outpatient visit or whether the drugs may
               instead be separately reimbursed under the Alaska Medical Assistance
               Program’s coverage for prescription drugs. 46

       c.      Wilson received confidential ANTHC information about the related matter.

The pharmacy matter was a highly sensitive matter, involving large Medicaid billings and

complicated legal issues—indeed, Wilson alleges “overpayments that total at least $50 million.”


42
   Gustafson Aff. Ex. B.
43
   Gouwens Aff. ¶ 7.
44
   Gustafson Aff. Ex. B (Wilson time slips).
45
   Gustafson Aff. ¶ 3 and Ex. A.
46
   Id. Ex. A at 1 (N.b., the Word version of Wilson’s draft memorandum has an automatic date
function. The actual date on which this draft was produced was July 2, 2014, not October 10, 2018).
The complete draft memoranda are available for in camera inspection if the Court requests.


MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                        Page 14 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

        Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 14 of 32
The information Wilson received about the pharmacy matter from ANTHC, on which she based

her memorandum, was entirely confidential client information. 47

       d.      Wilson switched sides against ANTHC on the related matter. On August 29,

2016, roughly three months after her employment ended, Wilson sued ANTHC on behalf of the

United States in this qui tam suit filed under seal.

       Wilson’s very first allegations concern the pharmacy matter: “Facts Related to Improper

Pharmacy Billing.” 48 Wilson alleged ANTHC had made “at least $50 million” in inappropriate

charges related to the pharmacy matter in violation of the False Claims Act, and that “[b]y virtue

of the above-referenced violations of the False Claims Act, the United States has suffered damages

and is therefore entitled to treble damages under federal law, to be determined at trial, plus civil

penalties for each violation.” 49 Assuming these allegations could be proven, which ANTHC denies,

after trebling and fines Wilson’s personal qui tam reward could have been between $40 million and

$50 million from the pharmacy matter alone. 50




47
   Dkt. 1 at 9 ¶ 29; Heslep Aff. ¶¶ 8 – 10; Gouwens Aff. ¶¶ 11 – 13.
48
   Dkt. 1 at 9.
49
   Id. at 19 ¶ 53; see 31 U.S.C. § 3730(d).
50
   Wilson’s personal reward would have been calculated as follows. The damages alleged on the
pharmacy matter were $50 million in base amount, which would be multiplied by three to $150
million, plus added civil fines of possibly $10 million at the current rate of between $10,957 and
$21,916 per claim. See 31 U.S.C. § 3729(a)(1)(G) (trebled damages and fines). Wilson would then
be entitled to 25% – 30% of the total recovery, or somewhere around $40 million depending on the
amount of fines and the Court’s determination of the reward. 31 U.S.C. § 3730(d)(2) (if qui tam
relator prevails, the relator is entitled to receive a reward of “not less than 25 percent and not more
than 30 percent of the proceeds of the action or settlement”). Wilson’s other Counts alleged more
than $120 million in damages to the United States; her qui tam reward for those Counts, in theory,
could have reached $100 million, after trebling and civil fines. Id


MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                          Page 15 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

        Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 15 of 32
       Material to the motion at bar, Wilson’s allegations that ANTHC “bills . . . for infusion drugs

dispensed during an outpatient visit” 51 and that “ANMC inappropriately bills for pharmaceuticals

dispensed incident to an outpatient visit,” 52 precisely track her work for ANTHC as outside

counsel:

      Wilson’s ANTHC Memorandum                             Wilson’s Qui Tam Complaint
“You have asked us to assist the Alaska Native      “ANTHC is in violation of the Alaska Tribal
Tribal Health Consortium (ANTHC) determine          Billing Manual for Medicaid Services, which
the proper method of Medicaid reimbursement         prevents     ANMC       from     billing     for
for pharmaceuticals that are physically             pharmaceuticals dispensed incident to an
administered to patients during outpatient          outpatient visit. Specifically, ANTHC bills
visits. At issue is whether pharmaceuticals         through its Pharmacy Medicaid Enrollment
whose acquisition costs substantially exceed        Number for infusion drugs dispensed during an
the tribal encounter rate, such as chemotherapy     outpatient visit. In a form of double billing,
infusion drugs and implants, must be                ANTHC also includes the expense of these
reimbursed as part of the tribal encounter rate     drugs in the cost reports used to calculate the
applicable to the outpatient visit or whether the   IHS encounter rate for outpatient visits. …” 54
drugs may instead be separately reimbursed
under the Alaska Medical Assistance
Program’s coverage for prescription drugs.” 53



       e.      Wilson violated ARPC 1.9(a). For Rule 1.9(a) purposes, there is a “substantial

relationship” between the prior and present representations if the prior representation likely resulted

in the lawyer receiving confidential information relevant to the present matter from her former

client. 55 The pharmacy matter is not just “substantially related” to Wilson’s work as outside



51
   E.g., Dkt. 1 at 9 ¶ 27; Gustafson Aff., Ex. A.
52
   Id. at 15 ¶ 44.
53
   Gustafson Aff., Ex. A.
54
   Dkt. 1, at 9, ¶¶ 27, 29; id. at 15 ¶ 44 (“…ANMC inappropriately bills for pharmaceuticals
dispensed incident to an outpatient visit…”).
55
   Moore, 351 P.3d at 1072.


MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                          Page 16 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

        Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 16 of 32
counsel; it is “clearly and unmistakably” the same exact matter. 56 There is not just a “possibility,

or the appearance of possibility” that Wilson received confidential information relating to the

pharmacy matter; there is certainty. Wilson indisputably received confidential client information

about the pharmacy matter, in a steady stream over the course of more than a year, while

representing ANTHC. 57 Wilson continued to provide legal advice to ANTHC on the pharmacy

matter after she started work there. 58

       Wilson’s work for ANTHC provided her “‘playbook’ information” on the pharmacy matter,

including confidences that her client would not have revealed to her had it known Wilson would

disclose the information to third parties or, worse yet, attempt to misconstrue the information for

the financial benefit of a third party. 59 By filing this action, Wilson switched sides, both by

representing the United States and by seeking personal financial gain for herself and her co-plaintiff.

In doing so, Wilson violated the ARPC 1.9(a) duty of loyalty.




56
   Gouwens Aff., ¶ 6 (emphasis added) (“The pharmacy allegations clearly and unmistakably
describe several related, very complex Medicaid legal issues about which the firm was first
consulted by ANTHC in 2013. Ms. Wilson worked extensively on those issues while she was
working as a lawyer at the firm, and to a minor extent after she became ANTHC’s Chief Ethics and
Compliance Officer in September 2014.”).
57
   See also In re Rossana, 395 B.R. 697, 702 (Bankr. D. Nev. 2008).
58
   Gouwens Aff. ¶¶ 6, 11; Heslep Aff. ¶ 10 (“In fact, this is precisely the same pharmacy matter
that Ms. Wilson worked on for a year while representing ANTHC as outside counsel and on which
Ms. Wilson continued working after starting her employment at ANTHC.”).
59
   Chugach Elec.. supra.,370 F.2d at 442-43; In re N. Am. Deed Co., 334 B.R. 443, 454-55 (Bankr.
D. Nev. 2005) (citing RONALD D. ROTUNDA & JOHN S. DZIENKOWSKI, LEGAL ETHICS—THE
LAWYER’S DESKBOOK ON PROFESSIONAL RESPONSIBILITY § 1.9-1(b)(3) (2005); GEOFFREY C.
HAZARD & W. WILLIAM HODES, THE LAW OF LAWYERING § 14.12 (3d ed. 2005)); Reading Intern.,
Inc. v. Malulani Grp., Ltd., 814 F.3d 1046, 1050-51 (9th Cir. 2016).


MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                          Page 17 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

        Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 17 of 32
               3. Wilson represented ANTHC on substantially related matters as an
                  employed lawyer.

       What is more, while employed at ANTHC Wilson learned about all other matters alleged in

her qui tam action.    Wilson alleges that she and her co-relator “are the original sources of the

information outlined in this Complaint,” 60 that she personally “has intimate knowledge of the day-

to-day operations and ANTHC’s compliance with its own policies, and state and federal laws,” 61

that “[d]uring [her] tenure at ANTHC, [she] observed the day-to-day operations of ANMC, as well

as the business practices of ANTHC,” 62 that “[t]he allegations herein are based on [her] personal

observations,” 63 and that she “discovered,” 64 “investigated,” 65 and “learned [about]” 66 the many

claims alleged in her complaint while employed at ANTHC. Even as to the pharmacy matter,

Wilson alleges that while employed at ANTHC she “was personally aware of these practices and

repeatedly attempted to reverse these practices.” 67

       Despite this, defendant expects that Wilson will argue that she owed no ARPC 1.9(a) duty

of loyalty from this period because her title at ANTHC was Chief Ethics and Compliance Officer,

not “lawyer.” She would be wrong.

       a. Wilson’s job title is not material to the question. “Whether a client-lawyer relationship

exists for any specific purpose can depend on the circumstances and may be a question of fact.” 68



60
   Dkt. 1 at 3 ¶ 5.
61
   Id. ¶ 6.
62
   Id. at 8 ¶ 26.
63
   Id.
64
   Id. at 10 ¶ 32.
65
   Id. at 15 ¶ 45.
66
   Id. at 16 ¶ 46.
67
   Id. at ¶ 28.
68
    APRC Preamble, Alaska Rules of Court, supra..


MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                       Page 18 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

        Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 18 of 32
The Alaska Supreme Court has not specified which circumstances courts should look at when

determining whether a client-lawyer relationship existed. Courts in other jurisdictions hold that

“[a]n attorney-client relationship is formed when an attorney renders advice directly to a client who

has consulted him seeking legal counsel.” 69 In those jurisdictions, “an attorney-client relationship

may exist even when an attorney did not intend one to exist or had explicitly disclaimed any

attorney-client relationship.” 70

        b. Wilson admits practicing law at ANTHC. Wilson applied for several State of Alaska

judgeships on August 22, 2016, a few months after her termination at ANTHC and just a few days

before she filed the qui tam complaint in this matter. 71 Alaska law requires that a lawyer “have been

engaged for not less than five years immediately preceding appointment in the active practice of

law” to qualify for the Superior Court, and “not less than eight years immediately preceding

appointment” to qualify for the Court of Appeals. 72

        Wilson attested to the Alaska Judicial Council that she had “been engaged in the active

practice of law immediately preceding the date of this application” for a total of “19 years and 10

months.” 73 In the application section titled “Legal Experience,” where the applicant is required to



69
   Waggoner v. Snow, Becker, Kroll, Klaris & Krauss, 991 F.2d 1501, 1505 (9th Cir. 1993)
(identifying standard employed under New York and California law). See also State v. Longo, 789
S.W.2d 812, 815 (Mo. App. 1990) (holding that a client-lawyer relationship “is sufficiently
established when the advice and assistance of [the] attorney is sought and received in matters
pertinent to her profession.”); In re Adoption of Irons, 684 P.2d 332 (Kan. 1984) (same).
70
   Matter of Hodge, 407 P.3d 613, 648 (Kan. 2017) (citing In re Adoption of Irons, 684 P.2d at 332).
71
   Ex. A, “Alaska Judicial Council Application for Judicial Appointment.”
72
    AS 22.10.090 (“Qualifications of Judges”) (Superior Court); AS 22.07.040 (“Qualifications of
Judges”) (Court of Appeals); AS 22.05.070 (“The active practice of law includes … (2) being
actually engaged in advising and representing clients in matters of law; (3) rendering legal services
to an agency, branch or department of a civil government within the United States….”).
73
   Ex. A at 1 (Wilson’s application for Superior Court and Court of Appeals positions).


MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                         Page 19 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

        Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 19 of 32
“[d]escribe chronologically your legal employment since admission to law school,” Wilson listed

the “Alaska Native Tribal Health Consortium” as legal employment, and described her legal work

as “Chief Ethics and Compliance Officer responsible for ANTHC compliance with all applicable

law.” 74 She elaborated in her “Additional Comments”:

              I am one of the few candidates who at the advise [sic] of the Alaska Judicial
              [sic] has [sic] worked diligently and purposefully to diversify her practice
              with the eventual goal of reaching the bench. Over my twenty years as an
              attorney, I have worked in public and private practice. I have served
              inhouse as a chief ethics and compliance officer. I have appeared before
              the district, superior, appellate, federal district [sic], and Office of
              Administrative Hearings. 75

       c.   Wilson’s misappropriated documents confirm she practiced law at ANTHC.

Review of the confidential documents that Wilson took when she was terminated shows that she

was, in fact, engaged in the practice of law at ANTHC, regardless of her job title. ANTHC

employees routinely requested legal advice and submitted confidential information to Wilson, and

Wilson freely rendered legal advice to ANTHC’s officers and employees without reservation, in an

on-going and continual manner. The documents Wilson disclosed to the Department of Justice,

for example, contain at least 435 pages of Wilson’s work that “could be characterized as having

attorney-client privileged information or falling within the attorney work product rule. These

include emails and other documents.” 76 ANTHC’s privileged/confidential document log, filed with

this motion, describes representative examples of Wilson’s legal advice and lawyerly

communications in those documents. 77



74
   Id., at 4.
75
   Id., at 14 (emphasis added).
76
   Affidavit of Martina Ruhle (Ruhle Aff.) ¶ 5b.
77
   Ex. B, ANTHC Privileged/Confidential Document Log (Examples).


MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                       Page 20 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

        Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 20 of 32
         In sum, Wilson was licensed and engaged in the active practice of law during her entire

tenure at ANTHC. Providing legal counsel was a key part of Wilson’s job responsibilities, as

further evidenced by ANTHC’s payment of Wilson’s Bar Association dues and continuing legal

education fees while she was employed. 78 Wilson gave legal advice freely during her employment.

Indeed, Wilson went out of her way to make it known that she was a lawyer for ANTHC during her

tenure there. 79 And, of course, Wilson represented to the Alaska Judicial Council that she was in

the active practice of law during her entire tenure at ANTHC.

       When Wilson sued ANTHC in this matter on behalf of the United States, raising claims that

she allegedly “discovered,” 80 “investigated,” 81 and “learned [about]” 82 as a lawyer working for

ANTHC, she switched sides and violated the ARPC 1.9(a) duty of loyalty—not just on the

pharmacy matter, but on all issues she alleges in her complaint. And again, Wilson sought personal

financial gain from having switched sides against her former client based solely on claims that she

“learned [about]” while in the active practice of law as her former client’s Chief Ethics and

Compliance Officer. 83 Wilson’s false claim and fraud allegations are without merit, as the

Department of Justice’s declination implies. Regardless of merit, it was ethically improper for

Wilson to switch sides and sue her client on matters substantially related to her work as a lawyer

for that same client.




78
   Heslep Aff. ¶¶ 11 – 14.
79
   Id.
80
   Dkt. 1, at 10 ¶ 32.
81
   Id. at 15 ¶ 45.
82
   Id. at 16 ¶ 46.
83
   Id. at 16 ¶ 46.


MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                       Page 21 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

        Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 21 of 32
        B.      Wilson violated ARPC 1.9(c) by using and disclosing ANTHC’s confidences
                and secrets.

       In addition to violating the ARPC 1.9(a) duty of loyalty, Wilson violated ARPC 1.9(c) by

using and disclosing client confidences and secrets both from her time at the Sonosky firm and at

ANTHC. A lawyer’s ethical obligations to her former client include not just loyalty, but also

confidentiality. 84 The duty of confidentiality is articulated in ARPC 1.9(c), which provides:

               A lawyer who has formerly represented a client in a matter or whose present
               or former firm has formerly represented a client in a matter shall not
               thereafter: (1) use confidences and secrets to the disadvantage of the former
               client except as these Rules would permit or require with respect to a client,
               or when the information has become generally known; or (2) reveal
               confidences and secrets except as these Rules would permit or require with
               respect to a client.

       The duty of confidentiality is essential for the attorney-client relationship to function. As

the Alaska Bar Ethics Committee has stated:

               The preservation of confidences and secrets of a client are essential to the
               attorney/client relationship and should be protected. Both the fiduciary
               relationship existing between lawyer and client and the proper functioning
               of the legal system require the preservation by the lawyer of confidences and
               secrets of one who has employed or sought to employ him. A client must
               feel free to discuss whatever he wishes with his lawyer and the lawyer must
               be equally free to obtain information beyond that volunteered by his client.
               The observance of the ethical obligation of a lawyer to hold inviolate the
               confidences and secrets of his client not only facilitates the full development
               of facts essential to proper representation of the client, but also encourages
               laymen to seek early legal assistance. 85




84
   See, e.g., Emle Indus., Inc. v. Patentex, Inc., 478 F.2d 562, 571 (2d Cir. 1973) (explaining the
need for “a strict prophylactic rule to prevent any possibility, however slight, that confidential
information acquired from a client during a previous relationship may subsequently be used to the
client’s disadvantage”).
85
   Alaska Bar Ass’n Ethics Comm., Ethics Op. 84-2 (1984).


MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                         Page 22 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

        Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 22 of 32
       After her employment was terminated, Wilson took two ANTHC laptops and with them at

least 6,000 pages of confidential ANTHC documents and electronic data, which she then disclosed

to the United States Department of Justice and the State of Alaska. 86 Wilson continued to disclose

confidential client information to the public through the multiple iterations of the complaint in this

matter (four versions, so far), all of which recite confidential ANTHC information as part of lengthy

statements of background “facts.” 87 Wilson did not have ANTHC’s consent to disclose this

confidential information nor to provide ANTHC’s documents to any potentially adverse party—or

to the public or any other third party, for that matter:

           While working at Sonosky Chambers, Ms. Wilson communicated about the
           pharmacy matter with me, with our Interim Compliance Officer, with our Chief
           Pharmacist and other ANTHC employees.                    We considered these
           communications to be confidential, part of the Ms. Wilson’s representation of
           ANTHC, protected by the attorney client relationship and the attorney work
           product rule. ANTHC has never given Ms. Wilson its consent to discuss,
           disclose or publish any information or communications, documents or other
           information relating to the pharmacy matter or, for that matter, relating to any
           other issue in the complaint. The same is true of the information made available
           to Ms. Wilson when she continued working on the pharmacy matter, and a
           variety of other legal issues, at ANTHC. 88

       Even in those limited situations where revealing confidential information is permitted, such

as in preventing the furtherance of fraud involving the lawyer’s participation, revealing that

information and accepting any monetary reward for doing so are regarded as two separate acts, with



86
   See, Gustafson Aff. Ex. C (“You are correct that our clients provided information to the
Department of Justice (“DOJ”) and to the State of Alaska. . . . Enclosed is a thumb drive that
contains Bates numbered documents provided to the DOJ in the following categories: [lists
seventeen categories of documents].” See 31 U.S.C. § 3730(b)(2).
87
   See Dkt. 1 at 9 ¶ 27; Dkt. 15 at 7 ¶ 20; Dkt. 21-1 at 7 ¶ 22; Dkt. 28-2 at 7 ¶ 22. N.b., ANTHC
does not concede any allegation whatsoever and strongly disputes that plaintiffs’ allegations are
accurate, correct, complete, or state any valid claim against it.
88
   Heslep Aff., ¶ 9; accord Gouwens Aff., ¶ 13.


MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                         Page 23 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

        Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 23 of 32
the acceptance of any reward regarded as ethically unjustifiable. 89 A lawyer is only permitted to

reveal “reasonably necessary” information: seeking a bounty for disclosing that information, such

as Wilson sought in her qui tam complaint, creates the presumption that that lawyer’s judgment as

to what was “reasonably necessary” was influenced by the prospect of a monetary reward. 90 And,

a lawyer is not permitted to do directly as a party what they otherwise would not be permitted to do

indirectly in a representative capacity. 91 By these disclosures, Wilson violated her ARPC 1.9(c)

duty of confidentiality. 92




89
   NYCLA Comm. on Prof’l Ethics, Formal Op. 746 (2013) (Topic: Ethical Conflicts Caused by
Lawyers as Whistleblowers Under the Dodd-Frank Wall Street Reform Act of 2010); John G.
Dumnich, Going Rogue: Attorney-Relators, 40 SETON HALL LEGIS. J. 467, 495 (2016).
90
   NYCLA Comm. on Prof’l Ethics, Formal Op. 746, supra.; see ARPC 1.6(b).
91
   Kathleen Clark and Nancy J. Moore, Financial Rewards for Whistleblowing Lawyers, 56 B.C. L.
REV. 1697, 1737 (Nov. 2015); ARPC 1.6(b). Wilson may seek to justify her sweeping breaches of
client confidentiality by reference to ARPC 1.6(b), which permits a lawyer to reveal client
confidences “to the extent the lawyer reasonably believes necessary” in certain enumerated
circumstances. ARPC 1.6(b) does not have an exception permitting the lawyer to seek profit from
disclosing client confidences and, “[i]n any case, a disclosure adverse to the client’s interest should
be no greater than the lawyer reasonably believes necessary to accomplish the purpose. If the
disclosure will be made in connection with a judicial proceeding, the lawyer should ask the tribunal
to limit access to the information to the tribunal or other persons having a need to know it and
appropriate protective orders or other arrangements should be sought by the lawyer to the fullest
extent practicable.” Id., at 923 cmt. Wilson disclosed far more than was necessary and she made
no such efforts to “limit access” to ANTHC’s confidential information in this matter. See Spratley
v. State Farm Mut. Auto. Ins. Co., 78 P.3d 603, 610 (Utah 2003) (“[A]ny disclosures made by the
attorney that are not reasonably necessary to the claim may still subject that attorney to professional
discipline or litigation sanctions; a trial court’s failure to prevent improper disclosure will not be a
safe harbor for former in-house counsel who carelessly disclose more than is reasonably necessary
to the claim.”).
92
   ARPC 1.9(c)(1). See also Restatement (Third) of the Law Governing Lawyers § 60 cmt. (c)(i)
(2000) (“Both use and disclosure adverse to a client are prohibited. As the term is employed in the
Section, use of information includes taking the information significantly into account in framing a
course of action, such as in making decisions when representing another client or in deciding
whether to make a personal investment.”).



MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                           Page 24 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

        Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 24 of 32
         C.      Wilson’s misappropriation abused the judicial process.

        Setting aside Wilson’s multiple violations of the Alaska Rules of Professional Conduct, this

Court has the independent, inherent authority to dismiss this action because of Wilson’s

misappropriation of the two ANTHC laptops, the confidential records contained on the laptops, and

other confidential documents. 93 “[A] court may exercise its inherent powers to sanction bad-faith

conduct that abuses the judicial process, including pre-litigation acts that directly affect a lawsuit.” 94

“Dismissal is an available sanction when ‘a party has engaged deliberately in deceptive practices

that undermine the integrity of judicial proceedings’ because courts have inherent power

to dismiss an action when a party has willfully deceived the court and engaged in conduct utterly

inconsistent with the orderly administration of justice.” 95 In order to impose the sanction of

dismissal, a district court must find “‘willfulness, fault, or bad faith’” and the court must consider

the availability of lesser sanctions. 96

        The Ninth, Tenth, and Eleventh Circuits have affirmed terminating sanctions based on bad

faith prelitigation conduct that affected the court proceedings. 97 To establish bad faith in this

context, it is not necessary to show that the improperly-obtained records are confidential or


93
   Gustafson Aff., Ex. C.
94
   Xyngular v. Schenkel (“Xyngular II”), 890 F.3d 868, 873 (10th Cir. 2018).
95
   Leon v. IDX Sys. Corp., 464 F.3d 951, 958 (9th Cir. 2006) (citation and internal quotation marks
omitted).
96
   Id. (quoting Anheuser-Busch, Inc. v. Nat. Beverage Distributors, 69 F.3d 337, 348 (9th Cir.
1995)); Xyngular v. Schenkel (“Xyngular I”), 200 F.Supp.3d. 1273, 1301 (D. Utah 2016) (“Conduct
amounts to ‘bad faith’ if it shows ‘“intentional or reckless disregard” of the rules.’” (quoting Rhodes
v. LaSalle Bank, N.A., No. 02 C 2059, 2005 WL 281221, at *2 (N.D. Ill. Feb. 1, 2005), aff’d, 890
F.3d at 868).
97
   Jackson v. Microsoft Corp., 78 F. App’x 588, 589 (9th Cir. 2003); Eagle Hosp. Physicians, LLC
v. SRG Consulting, Inc., 561 F.3d 1298, 1306-07 (11th Cir. 2009) (affirming dismissal sanction
where party was in possession of “confidential and privileged emails” because that made
adjudication of his claims untenable); Xyngular II, 890 F.3d at 874-75.


MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                             Page 25 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

         Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 25 of 32
privileged; it is sufficient that the party “abused the judicial process in collecting them.” 98 Lesser

sanctions are inappropriate when a party circumvents the discovery process by stealing documents

prior to litigation, because “any sanction short of dismissal would incentivize future litigants to

similarly misappropriate documents in anticipation of litigation.” 99

       A party’s misappropriation of her opponent’s documents threatens the integrity of a judicial

proceeding and subverts the due administration of justice. The discovery process outlined in the

Rules of Civil Procedure exist to balance one party’s need for relevant documents and information

with the competing needs of maintaining order, preserving privileges, and preventing harm to

litigants and third parties. “The protections and remedies found in the Rules provide the means to

a structured and fair exchange of information.” 100 Only where parties follow the Rules when

obtaining their opponent’s documents does a court provide “a process that litigants can trust to

protect their sensitive information and to prevent abusive conduct.” 101

       Xyngular Corp. v. Schenkel is particularly on point. In Xyngular, defendant Schenkel

allegedly suspected that Xyngular was “engaging in illegal and otherwise unethical conduct,” so

prior to litigation against the company, he surreptitiously obtained documents concerning the

alleged illegal conduct and his alleged partial-ownership of the company. 102 After Schenkel filed

suit, Xyngular moved for terminating sanctions, arguing that Schenkel “engaged in bad faith


98
   Xyngular II, 890 F.3d at 875.
99
  Id. See also Eagle Hosp. Physicians, 561 F.3d at 1306 (upholding district court’s finding that
lesser sanction would be inadequate because “permitting this case to continue would be an open
invitation to others to abuse the judicial process.”); Jackson, 78 F. App’x at 589 (holding that lesser
sanctions would be inadequate where party “had received and reviewed privileged information”
because the opposing party “would be unfairly prejudiced were the case to go forward.”).
100
    Xyngular I, 200 F. Supp. at 1321.
101
     Id.
102
    Id. at 1284-85.


MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                          Page 26 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

        Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 26 of 32
misconduct when he requested information and documentation from [inside the company],

reviewed documents on [a] laptop, collected copies of those documents, and then used those

documents in this case.” The court found that Schenkel had engaged in bad faith because he had

“collected over three hundred documents” without authorization, some of which were privileged

and confidential, and then used those documents in “litigation to support his claims.” 103 It is bad

faith, the court held, “‘to secretly obtain non-public internal business documents from an opposing

party.’” 104

        Schenkel attempted to argue, as Wilson may attempt here, that “far from acting improperly,

he gathered documents as a whistleblower with the intent to report illegal conduct to government

authorities.” 105 The court was unpersuaded, holding that “Schenkel’s collection of over three

hundred documents—many of which contain sensitive business and personal information—was

improper for a whistleblower, let alone for a potential litigant. His whistleblower activity, if any,

does not shield his bad faith conduct.” 106 In issuing terminating sanctions, the district court

explained why this sort of prelitigation conduct cannot be allowed in federal court:

               Parties anticipating litigation may not engage in self-help by improperly
               gathering a potential adversary’s property. This conduct is an affront to the
               established rules of engagement and fair play in lawsuits. It amounts to an
               end-run around the Federal Rules of Civil Procedure, including the rules
               governing discovery and the orderly exchange of information relevant to
               disputes presented for resolution in our courts. This conduct undermines the
               confidence of both litigants and the public in the fairness of judicial
               proceedings. Schenkel’s actions demonstrate willfulness, bad faith, and fault



103
    Id. at 1312-14.
104
    Id. at 1316 (quoting Glynn v. EDO Corp., No. JFM-07-01660, 2010 WL 3294347, at *5 (D. Md.
Aug. 20, 2010)).
105
    Id. at 1318.
106
    Id. at 1319.


MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                          Page 27 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

         Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 27 of 32
               that abuses the judicial process and impugns the integrity of these
               proceedings. Serious sanctions are warranted. 107

       Wilson’s prelitigation conduct in this matter is much worse than Schenkel’s. Wilson

misappropriated two ANTHC laptops containing not just 300 records, but over 6,000 pages of

highly confidential and legally protected records, including attorney-client privileged documents

and protected patient health information, which she used to bring this litigation. As Wilson’s

counsel admitted, one of the computers that Wilson misappropriated:

               contains information that is relevant to all of the claims. For example, Ms.
               Wilson’s computer contains files from MediRegs (the ANTHC compliance
               software), and emails to and from Roald Helgesen, in which Ms. Wilson
               discussed compliance and regulatory issues. Ms. Wilson maintained some
               of the non-privileged documents that supported her retaliation and wrongful
               termination claims, and also retained some documentation that supports the
               other claims in the Complaint. 108

ANTHC still does not know the full extent of Wilson’s misappropriation. From the Bates number

sequencing, it appears there are at least 824 pages of additional misappropriated records that were

not included in the thumb drive that Wilson turned over to ANTHC. 109

       The result in this case should be no different from the result in Xyngular. Wilson’s bad faith

is evidenced by her contempt of the law and the judicial process in collecting these records. Because

her conduct has impugned the integrity of these proceedings, no lesser sanction than dismissal

would be adequate.




107
    Id. at 1317.
108
    Gustafson Aff., Ex. C.
109
    Ruhle Aff. at ¶ 4.


MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                        Page 28 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

        Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 28 of 32
      IV.    CONCLUSION: Wilson, Franke and Dillon & Findley must be disqualified.

        The remedy for a lawyer’s breaches of the duties of loyalty and confidentiality is dismissal

and disqualification. According to the Alaska Supreme Court, disqualification is appropriate where

counsel’s continued participation “‘taints the legal system or the trial of the cause before it.’”110

Under Alaska law, courts “‘have an independent interest in ensuring that . . . trials are conducted

within the ethical standards of the profession and that legal proceedings appear fair to all who

observe them.’” 111 The district court has discretion to disqualify a lawyer who violates the

applicable State professional conduct rules “as a function of its responsibility for controlling the

conduct of lawyers” before it. 112

        A lawyer and her client “are in a fiduciary relationship of the very highest character,” and

“[t]he duties of confidentiality and loyalty are owed to former as well as present clients.” 113

Disqualification is viewed as a “‘drastic measure . . . and should only be imposed when absolutely

necessary’”; however, “few should want a world in which no disqualification exists [as] it would

effectively permit instances of very bad conduct to continue through the close of the case.” 114 “[T]he

paramount concern must be the preservation of the public trust both in the scrupulous administration



110
    Eufemio v. Kodiak Island Hosp., 837 P.2d 95, 104 n.17 (Alaska 1992) (quoting Borman v.
Borman, 393 N.E.2d 847, 855 (Mass. 1979)).
111
    Daniels v. State, 17 P.3d 75, 82 (Alaska Ct. App. 2001) (quoting United States v. Locascio, 6
F.3d 924, 931 (2nd Cir. 1993)).
112
    Quatama Park Townhomes Owners Ass’n v. RBC Real Estate Fin., Inc., No. 3:18-cv-00023-SB,
2018 WL 3689902, at *4 (D. Or. Aug. 3, 2018) (citing Gas-A-Tron of Az. v. Union Oil Co., 534
F.2d 1322, 1325 (9th Cir. 1976) (noting that a district court may use its discretion
to disqualify an attorney if there is a sound basis for doing so)).
113
    Bury, 2002 WL 968833, at *4 (disqualifying attorney/relator for breaches of the duties of
confidentiality and loyalty).
114
    Keith Swisher, The Practice and Theory of Lawyer Disqualification, 27 GEO J. LEGAL ETHICS
71, 110 (2014).


MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                          Page 29 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

        Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 29 of 32
of justice and in the integrity of the bar.’” 115 The duty of loyalty to a former client is so strong that

representation of a subsequent client with substantially related adverse interests to the prior client

is presumed to violate the duty, irrespective of the specific information actually revealed by the

lawyer concerning the former client. 116

        The integrity of the judicial system is particularly at risk where, as here, a lawyer brings an

action against a former client and the complaint relies on “facts the attorney learned in confidence,

. . . with regard to which no exception or waiver applies.” 117 “The attorney cannot be allowed to

pursue the client to the client’s detriment, using as a sword information obtained from the client in

confidence.” 118 This is such a strong presumption that “even without a clear violation of a specific

ethical rule, many courts will disqualify the lawyer if the lawyer's conduct creates a strong

appearance of impropriety.” 119 The interests of the client are always of primary concern, with the

interests of the lawyer coming second. 120

        As noted earlier, the Alaska Supreme Court has “held that ‘an attorney “may not represent a

third party against a former client where there exists a substantial possibility that knowledge gained

by him in the earlier professional relationship can be used against the former client, or where the

subject matter of his present undertaking has a substantial relationship to that of the prior



115
    Lennar Mare Island, LLC v. Steadfast Ins. Co., 105 F.Supp.3d 1100, 1108-09 (E.D. Cal. 2015)
(quoting Concat LP v. Unilever, PLC, 350 F.Supp.2d 796, 814 (N.D. Cal. 2004)). See also State
Farm Mut. Auto. Ins. Co. v. Fed. Ins. Co., 86 Cal. Rptr. 2d 20, 24 (Cal. Ct. App. 1999).
116
    Trone, 621 F.2d at 1001.
117
    In re Rindlisbacher, 225 B.R. 180, 184 (B.A.P. 9th Cir. 1998).
118
    Id.
119
    Swisher, supra, at 94.
120
    Qwest Corp. v. Anovian, Inc., No. Co8-1715RSM, 2010 WL 1440765, at *6 (W.D. Wash. Apr.
8, 2010) (quoting Oxford Systems, Inc. v. CellPro, Inc., 45 F.Supp.2d 1055, 1066 (W.D. Wash.
1999)).


MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                             Page 30 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

        Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 30 of 32
representation.’” 121 In Quest, the Second Circuit held “that the District Court did not err by

dismissing the complaint as to all defendants, and disqualifying plaintiff, its individual relators, and

its outside counsel on the basis that such measures were necessary to avoid prejudicing defendants

in any subsequent litigation on these facts.” 122

       Wilson’s use and disclosure of confidential and misappropriated information to her counsel,

to her co-plaintiff Franke, to the State of Alaska, to the Department of Justice, and to the public

from which a jury would be assembled to eventually decide this case, is improper and prejudicial

to defendant ANTHC and irreparably taints this litigation.          Wilson’s conduct is “rock-solid

ground” 123 for dismissal of this action and the concomitant disqualification of plaintiffs Joan

Wilson, Paul Franke, and their counsel. 124




121
    Moore, 351 P.3d at 1072 (quoting Griffith, 937 P.2d at 301).
122
    Quest Diagnostics, Inc., 734 F.3d at 158.
123
    Swisher, supra, at 113.
124
    Regarding Dillon & Findley, PC, see ARPC 8.4(a) (AK. BAR ASS’N 2017) (“It is professional
misconduct for a lawyer to: (a) violate or attempt to violate the Rules of Professional Conduct,
knowingly assist or induce another to do so, or do so through the acts of another”); id. § 1.16(a)
(“[A] lawyer shall not represent a client or, where representation has commenced, shall withdraw
from the representation of a client if: (1) the representation will result in violation of the rules of
professional conduct or other law”); Richards v. Jain, 168 F. Supp.2d 1195, 1203 (W.D. Wash.
2001) (requiring disqualification of attorneys that wrongly reviewed improperly attained privileged
materials, on the basis that attorneys “cannot turn a blind eye to the obvious to avoid their ethical
duties.”); U.S. ex rel Hartpence v. Kinetic Concepts, Inc., Nos. CV 08–1885–GHK (AGRx), CV
08–6403–GHK (AGRx), 2013 WL 2278122 at *3 (C.D. Cal. May 20, 2013) (“Relators’ counsel
should have known that many of the documents Relators took from KCI [their former-employer],
which included communications with KCI’s attorneys, were privileged, and they should have
sought guidance from the Court even before transferring such documents to the USAO. . . . .
Relators’ counsel therefore failed to comply with their affirmative duty to take ‘reasonable remedial
action’ after they received privileged documents, and we conclude that disqualification is
appropriate.”).

MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                           Page 31 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

        Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 31 of 32
       DATED this 12th day of October 2018, at Juneau, Alaska.

                                              SONOSKY, CHAMBERS, SACHSE,
                                               MILLER & MONKMAN, LLP

                                                     /s/ Richard D. Monkman
                                              By:
                                                     Richard D. Monkman,
                                                     Alaska Bar No. 811101
                                                     rdm@sonosky.net
                                                     302 Gold Street, Suite 201
                                                     Juneau, Alaska 99801
                                                     Telephone: 907.586.5880
                                                     Facsimile: 907.586.5883

                                               ALASKA NATIVE TRIBAL HEALTH
                                               CONSORTIUM

                                                     Robert P. Lynch,
                                                     Alaska Bar No. 1305020
                                                     rplynch@anthc.org
                                                     Senior Legal Counsel
                                                     Alaska Native Tribe Health Consortium
                                                     4000 Ambassador Drive,
                                                     Anchorage, Alaska 99503
                                                     Telephone: 907.729.8218
                                                     Fax: 907.729.2005

                                               Counsel for Alaska Native Tribal Health
                                               Consortium

Certificate of Service

I certify that on October 12, 2018, a copy of the
foregoing document was served via ECF on:

       Margaret Simonian, meg@dillonfindley.com
       Molly C. Brown, molly@dillonfindley.com
       Nicholas C. Perros, nicholas.c.perros@usdoj.gov
       Richard L. Pomeroy, richard.pomeroy@usdoj.gov


       /s/ Richard D. Monkman
By:
       Richard D. Monkman


MEMORANDUM IN SUPPORT OF MOTION TO DISQUALIFY                                      Page 32 of 32
Wilson et al. v. ANTHC, No. 3:16-cv-00195-TMB

        Case 3:16-cv-00195-TMB Document 33 Filed 10/12/18 Page 32 of 32
